Curia.

A factor, or other person in whom confidence is reposed, has a right to retain, having a lien for commissions and advances. But a mere creditor, happening to have in his possession specific articles belonging to his debtor, has no lien upon them. (1) He must attach, as other creditors, if he would avail himself of them. If, however, the specific articles which he has in his possession might be come at to be attached, the trustee process is not the proper remedy ; for that will lie only where the goods, &c., cannot be come at, to be attached by the ordinary process of law.
In the case before us, however, the trustee declaring that he claims the goods as his own, in consequence of a supposed lien for the debt, and not disclosing any thing from which it might be inferred that he exposed them to attachment, he may be considered as the trustee, and may expose the goods on execution.
Fessenden for the plaintiff.
Orr for the trustee.

 Vide ante, page 414. — [James vs. Rogers.]